Citation Nr: 0403801	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-08 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from December 1977 to December 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied 
service connection for Hepatitis C.  The veteran has been 
represented by the American Legion throughout this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The veteran's service medical records show that he was 
discharged from service for acute viral hepatitis, which was 
presumed to be Type A and for non-B Hepatitis.  A March 2002 
VA compensation examination report revealed that the veteran, 
while stationed in Italy, became intoxicated and received an 
IV heroin dose.  The physician opined that it was possible 
that Hepatitis C was transmitted by "a doctor on IV heroin 
while on active duty."  The physician's statement is unclear 
as to whether the veteran acquired Hepatitis C from the 
heroin dose or from a doctor on heroin.

Additionally, the veteran contends that he did not acquire 
Hepatitis C from illegal drug use and claims he acquired 
Hepatitis C through means other than the IV heroin dose.  The 
veteran's service medical records show that the veteran 
received tattoos prior to and during active service and that 
he was exposed to Hepatitis two weeks prior to entering 
service.  The March 2002 compensation examination report 
conveys that since separating from service, the veteran has 
redone the tattoos on both arms.

The Board finds that a VA compensation examination that 
addresses the etiology of the veteran's Hepatitis C would be 
helpful.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  

The Court has clarified that the VCAA notice provided to the 
claimant prior to the initial RO decision should convey (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
the claimant is to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, No. 01-944, slip. op. at 14 (U.S. Vet. App. Jan. 
13, 2004).  

The VCAA notices issued to the appellant are deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
that empowered the Board to issue written notification of the 
VCAA to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
are fully met.  

As noted above, the RO must convey (1) 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The RO should then schedule the 
veteran for a VA compensation 
examination.  The examiner should advance 
an opinion addressing the following 
questions: is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
Hepatitis C had its onset during service 
or is in any other way causally related 
to his active service?  Send the claims 
folder, including a copy of this REMAND, 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for Hepatitis C.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

